DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph 1 should be updated to reflect the status and/or patent numbers of the parents.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	Claims 1-16 invalid under 35 USC 112, second paragraph, since a claim, which purports to be both machine and process, is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. Ex parte 
Because of the style claims 1-16 was written in, Claims 1-16 are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. Amending the claims to clarify their intent (method or apparatus), should resolve this particular indefiniteness issue. 
	Claim 1 line 1 recites “A pedicle screw assembly” but line 2 says “the method comprising” which is confusing. 
In claims 1-12, there exits an inconsistency in the language of the claims, thus making the scope of the claim unclear. As discussed above, it seems that applicant is inappropriately trying to claim both a method and apparatus. It is not clear if the bolded terms below are actually part of the assembly or not. Applicant is hereby required to indicate to which terms are meant to be only functionally recited or part of the claimed invention and amend the claims such that the language thereof is consistent with this intent. For examination purposes, the bolded terms will be treated as functional and not part of the claimed invention. 

polyaxial bone fastener that has been inserted into a vertebra, the method comprising: a lower portion of an adapter into a recess arranged on a head of the bone fastener; an upper portion of the adapter into a longitudinal slot of a tulip assembly, wherein the upper portion is adapted to slide along the longitudinal slot to allow movement of the tulip assembly in a first plane along a direction that is parallel to a longitudinal axis of the longitudinal slot, and wherein the longitudinal slot prevents movement of the tulip assembly in a second plane lateral to the first plane relative to the bone fastener; and a fusion bar to the tulip assembly. 
2. The assembly of claim 1, wherein the uniplanar tulip assembly is prevented from rotational or translational movement in the second plane as a result of a pair of oppositely positioned lateral surfaces of the upper portion abutting against respective oppositely positioned inner walls of the longitudinal slot. 
3. The assembly of claim 1, wherein the upper portion is prevented from sliding past a predefined location along the longitudinal slot as a result of a pair of oppositely positioned inclined surfaces that abut against respective oppositely positioned inner walls of the uniplanar tulip assembly. 
4. The assembly of claim 1, wherein the assembly includes an insertion tool by inserting a self-retaining tip of the insertion tool into a hole of the adapter, wherein the hole includes a through-hole having an upper hole for receiving the self-retaining tip and a lower hole whose diameter is smaller than the upper hole. 
5. The assembly of claim 4, wherein the assembly is configured to align the lower portion of the adapter with the recess after the adapter is loaded into the insertion tool; and Provide a handle of the insertion tool when the lower portion is aligned with the to couple the uniplanar tulip assembly to the head of the bone fastener. 
6. The assembly of claim 1, wherein the uniplanar tulip assembly is coupled to an insertion tool while the upper portion is being inserted into the longitudinal slot. 
7. A modular pedicle screw assembly on a polyaxial bone fastener that has been inserted into a vertebra, the assembly comprising: a lower portion of an adapter into a recess arranged on a head of the bone fastener; an upper portion of the adapter into a longitudinal slot of a uniplanar tulip assembly, wherein the upper portion extends from the lower portion, the upper portion having an upper surface, a pair of oppositely positioned lateral surfaces extending from the upper surface, an a pair of oppositely positioned inclined surfaces extending from the upper surface, the inclined surfaces are received in the longitudinal slot, thereby allowing movement of the uniplanar tulip assembly in a first plane a long a direction that is parallel to a longitudinal axis of the longitudinal slot, and the longitudinal slot preventing movement of the uniplanar tulip assembly in a second plane lateral to the first plane relative to the bone fastener; and a fusion bar to the uniplanar tulip assembly.
8. The assembly of claim 7, wherein the uniplanar tulip assembly is prevented from rotational or translational movement in the second plane as a result of the pair of oppositely positioned lateral surfaces of the upper portion abutting against respective oppositely positioned inner walls of the longitudinal slot. 
9. The assembly of claim 7, wherein the upper portion is prevented from sliding past a predefined location along the longitudinal slot as a result of the pair of oppositely oppositely positioned inner walls of the uniplanar tulip assembly. 
11. The assembly of claim 7, wherein the uniplanar tulip assembly includes a clamp, and the clamp has a non-linear slot. 
12. The assembly of claim 7, wherein the inclined surfaces form a flange having an underside that rests on top of the head of the bone fastener. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 are rejected under 35 U.S.C. § 101 because they appear to embrace more than one statutory class of invention.  Claims which are intended to embrace both product or machine and process is precluded by language of 35 USC 101, which sets forth statutory classes of the invention in the alternative only.  Parent application 16/160,101 (now US Patent 10,702,310) has method Claims 1-20. Current claims 1-20 appears to have been used these method claims but applicant changed the preambles to be directed to an apparatus/assembly claim but failed to properly update the body of the claims to reflect that the claims are directed only to the apparatus/assembly. As such, claims 1-16 appear to embrace multiple statutory classes of invention which is prohibited (See Ex parte Lyell, 17 USPQ2d 1548 (1990)). See also MPEP 2173.05(p).
Section 33(a) of the America Invents Act reads as follows:  


Claims 13-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites “a bone fastener into a vertebra” which positively recites the human body as part of the claimed invention. It is suggested to use functional language such as “for insertion into a vertebra” or other similar language. As such Claims 13-16 are also rejected under 101. 
It is noted that if the bone fastener (“bone fastener that has been inserted into a vertebra”) in line 1 of each claims 1, 7 is part of the claimed invention (see 112 rejection above), then Claim 1, 7 and their dependent claims will be rejected under 101 for the same reasons as claim 13. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannen US 2014/0343617.
Claim 1, Hannen discloses a pedicle screw assembly (Fig 1a-1b) on a polyaxial bone fastener that has been inserted into a vertebra, the method comprising:
 a lower portion (#182, Fig 4a) of an adapter (#180, Fig 4a)(alternatively, adapter can be in the form of a circle as seen in Fig 4f, paragraph 60) into a recess arranged on a head of the bone fastener (as seen in Fig 1d-1f, able to be placed into a recess of a head #121);
 an upper portion (#184) of the adapter into a longitudinal slot of a tulip assembly (able to be received into elongated slot #144), wherein the upper portion is adapted to slide along the longitudinal slot to allow movement of the tulip assembly in a first plane along a direction that is parallel to a longitudinal axis of the longitudinal slot (Fig 1b, paragraph 47, sliding of the upper portion allows for motion in a first plane that is parallel to a plane defined by axes #102 and #106), and wherein the longitudinal slot prevents movement of the tulip assembly in a second plane lateral to the first plane relative to the bone fastener (Fig 1b, paragraph 47, movement is prevented in a second plane that is parallel to a plane defined by axes #102 and #104); and 
a fusion bar (#190, Fig 3d, paragraph 47) to the tulip assembly. 

Regarding Claim 2, Hannen discloses the uniplanar tulip assembly is prevented from rotational or translational movement in the second plane as a result of a pair of oppositely positioned lateral surfaces (Fig 4a-4b, left and right lateral surfaces of #184) of the upper portion abutting against respective oppositely positioned inner walls (corresponding left and right lateral walls of #144, Fig 3a) of the longitudinal slot (paragraph 47). 

Regarding Claim 3, Hannen discloses the upper portion is prevented from sliding past a predefined location along the longitudinal slot as a result of a pair of oppositely positioned inclined surfaces (Fig 4a-4b left and right lateral incline surfaces of #184) that abut against respective oppositely positioned inner walls of the uniplanar tulip assembly (able to abut end of the slot and further sliding is prevented due to the interactions of the inclined surfaces and slot). 

Regarding Claim 6, Hannen discloses the uniplanar tulip assembly is coupled to an insertion tool while the upper portion is being inserted into the longitudinal slot (one can hold tulip #140 with a tool while placing the upper portion in the slot)(as noted above, the claims are being treated as a device claim with the tulip and tool being functionally recited). 

Claims 7-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannen US 2014/0343617.
Regarding Claim 7, Hannen discloses modular pedicle screw assembly (Fig 1a-1b) on a polyaxial bone fastener that has been inserted into a vertebra, the assembly comprising:
 a lower portion (#182, Fig 4a) of an adapter  (#180, Fig 4a)(alternatively, adapter can be in the form of a circle as seen in Fig 4f, paragraph 60) into a recess arranged on a head of the bone fastener (as seen in Fig 1d-1f, able to be placed into a recess of a head #121); 

a fusion bar (#190, Fig 3d, paragraph 47)  to the uniplanar tulip assembly. 

    PNG
    media_image1.png
    615
    621
    media_image1.png
    Greyscale

Regarding Claim 8, Hannen discloses the uniplanar tulip assembly is prevented from rotational or translational movement in the second plane as a result of the pair of oppositely positioned lateral surfaces of the upper portion abutting against respective oppositely positioned inner walls of the longitudinal slot (paragraph 47, 53, Fig 3a-3b, the slot has corresponding walls, note that the slot is only functionally recited). 

Claim 9, Hannen discloses the upper portion is prevented from sliding past a predefined location along the longitudinal slot as a result of the pair of oppositely positioned inclined surfaces that abut against respective oppositely positioned inner walls of the uniplanar tulip assembly (Fig 3a-3b, 4a-4b, paragraph 47, 53, able to abut end of the slot and further sliding is prevented due to the interactions of the inclined surfaces and slot)

Regarding Claim 11, Hannen discloses the uniplanar tulip assembly includes a clamp, and the clamp has a non-linear slot (note that tulip assembly is functionally recited, however, Hannen does show a non-linear side slot in Fig 1a, located below where ref #140 is pointing to). 

Claims 7, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisermann US 2012/0303072 and evidenced by Glazer US 2008/0183220.
Regarding Claim 7, Eisermann discloses a modular pedicle screw assembly on a polyaxial bone fastener that has been inserted into a vertebra, the assembly (Fig 7a-7f) comprising: 
a lower portion (#6) of an adapter (#2, Fig 8a-8c) into a recess arranged on a head of the bone fastener [note the lower portion has threads that is capable of being received into a head of a bone faster, as evidenced by Glazer, Figs 1, 8 which shows a bone faster (#100) having a head (#124) with a recess (Fig 3-4), a threaded lower portion #126 is inserted into the recess, Fig 5, 9), note the bone fastener is functionally recited ]; 

    PNG
    media_image2.png
    481
    851
    media_image2.png
    Greyscale

Regarding Claim 8, Eisermann discloses the uniplanar tulip assembly is prevented from rotational or translational movement in the second plane as a result of the pair of oppositely positioned lateral surfaces (#18s) of the upper portion abutting against respective oppositely positioned inner walls of the longitudinal slot (as discussed in Claim 7 above, Fig 7d) 


Regarding Claim 12, Eisermann discloses the inclined surfaces form a flange (see Fig above, Fig 1a-1b) having an underside (as seen in Fig 1a) that rests on top of the head of the bone fastener (as evidenced by Glazer above, able to rest on top of a bone fastener). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hannen US 2014/0343617 in view of Sherman US 2006/0241593.
Regarding Claim 1, Hannen discloses a pedicle screw assembly (Fig 1a-1b) on a polyaxial bone fastener that has been inserted into a vertebra, the method comprising:
an upper portion (#180, Fig 1f, note #180 can have the configuration as seen in Fig 4f) of an adapter (Fig 1f, upper portion #180 and head #121) into a longitudinal slot of a tulip assembly (upper portion includes #184 that is able to be received into elongated slot #144 of assembly #140), wherein the upper portion is adapted to slide 
a fusion bar (#190, Fig 3d, paragraph 47) to the tulip assembly. 
Hannen discloses the upper portion (as seen in Fig 1f) is integral with a bone fastener (#128) but does not disclose a lower portion of an adapter into a recess arranged on a head of the bone fastener.

Sherman, in the same field of endeavor as pedicle screw assemblies, discloses an adapter (Fig 7 upper left) having an upper portion (#54) and a lower portion (#32), the upper portion (#54) coupled to a tulip assembly (#56), the lower portion (#32) adapted to be arranged into a recess (#38) of a head (#22) of bone fastener (#12, Fig 4, paragraph 26), where having the adapter and bone fastener be separate components allows the bone fastener only to be installed first so that it can be set within vertebral bone, then the adapter and tulip assembly can be installed (paragraph 6), and this also allows to replace the tulip assembly as desired in a subsequent procedure (paragraph 7).
It would have been obvious to one having ordinary skill in the art at a time before  the effective filing date of the claimed invention to have the adapter and bone fastener of Hannen be separate components, such the adapter has a lower portion, the bone .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hannen US 2014/0343617 and Sherman US 2006/0241593, as applied to claim 1, and in further view of  Podolsky US 3,463,209.
Regarding Claim 4, Hannen as modified discloses the adapter has a hole,  the hole includes a through-hole having an upper hole (upper hole of #180 as seen in Fig 4f) and a lower hole (lower hole of #180)  whose diameter is smaller than the upper hole (Fig 1f, paragraph 149 where #182 is curved/spherical such that the upper hole is larger than the lower hole). Hannen also discloses that the adapter has a socket (#122) for an insertion tool (paragraph 48), the tip of the insertion tool when inserted into the socket (#122) also passes through the upper hole (Fig 1f) but does not disclose the insertion tool has a self-retaining tip.
Podolsky discloses a screw (Fig 1) with a socket (“e” Fig 2), an insertion tool in the form of a driver (Fig 12) having a self retaining tip (“E” Fig 8, 12, Col 2 lines 43-50), the self retaining tip provides an interference fit which temporarily secures together the tool and screw in longitudinal alignment to resist accident separation (Col 1 lines 10-30). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify  use the insertion tool, with the self retaining tip, and for the socket to correspond with the tip view of Podolsky because 


Regarding Claim 5, Hannen as modified discloses the assembly is configured to align the lower portion of the adapter with the recess after the adapter is loaded into the insertion tool (as discussed with the modification in view of Sherman, see also Fig 6 in Sherman where the lower portion is aligned with the recess, the tool in view of Podolsky would be able to hold onto the adapter when aligning the lower portion to the recess); and Provide a handle of the insertion tool (Fig 12 in Podolsky where the tool has a gripping handle at its proximal end) when the lower portion is aligned with the recess so as to insert the lower portion into the recess and to couple the uniplanar tulip assembly to the head of the bone fastener (Fig 12 in Podolsky, Fig 6 in Sherman, one grips the handle to align the adapter with the recess). 

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannen US 2014/0343617 view of Podolsky US 3,463,209
Regarding Claim 10, Hannen discloses the adapter has a hole,  the hole includes a through-hole having an upper hole (upper hole of #180 as seen in Fig 4f) and a lower hole (lower hole of #180)  whose diameter is smaller than the upper hole (Fig 1f, paragraph 149 where #182 is curved/spherical such that the upper hole is larger than the lower hole). Hannen also discloses a socket (#122) for an insertion tool (paragraph 48), the tip of the insertion tool when inserted into the socket (#122) also passes 
Podolsky discloses a screw (Fig 1) with a socket (“e” Fig 2), an insertion tool in the form of a driver (Fig 12) having a self retaining tip (“E” Fig 8, 12, Col 2 lines 43-50), the self retaining tip provides an interference fit which temporarily secures together the tool and screw in longitudinal alignment to resist accident separation (Col 1 lines 10-30). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify  use the insertion tool, with the self retaining tip, and for the socket to correspond with the tip view of Podolsky because the self retaining tip provides an interference fit which temporarily secures together the tool and adapter in longitudinal alignment to resist accident separation.

Conclusion
See PTO 892 for other uniplanar assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773